C. Allen, J.
This is a bill in equity to redeem certain parcels óf land from several mortgages given by the plaintiffs to one Alexander, the defendant’s testator. The only question presented to. us is whether the defendant ought to be held chargeable with interest on two items of credits to which the plaintiffs have been found entitled by the master who has stated the account between the parties. The question arises thus :
The plaintiffs were brickmakers, and wished to borrow money of Alexander. To secure him, they leased their brick-yard to him, and thereafter the manufacture of bricks was carried on by the plaintiffs in his name, all the profits belonging to them. They also gave to him the mortgages of land as further security for his original advances, and for the liabilities he would necessarily incur under this arrangement, and for future loans and accommodations.
Under this arrangement, in 1876, certain bricks of a special size were manufactured for a contractor, who paid for them; and certain others were also made for the same contractor, which proved to be of inferior quality, and were rejected by him. In an annual statement of accounts between the parties, made and signed by them on November 14,1876, Alexander gave-credit to the plaintiffs for the bricks thus accepted by the contractor, being 1167 thousand at $5.50 per thousand, amounting to $6418 50, and for the rejected bricks, there designated as culls, being 228 thousand, at $3.50 per thousand, amounting to $798. In the statement of the next year, made and signed on December 1, 1877, the latter sum of $798 is charged back against the plaintiffs; and on the same day Alexander gave to the plaintiffs a paper signed by himself, as follows: “ This is to certify that I agree in final settlement with A. W. .Crossman and Son, and when the said A. W.” Crossman and Son shall make good all demands or obligations which I may have against them, to deduct from the amount that may be due me $798, the amount that I *154allowed them for culls in our settlement of November 14,1876.” And on December 8, 1878, he gave to the plaintiffs another paper signed by himself, as follows: “ This is to certify that I, L. D. Alexander, agree that in final settlement with Amory W. Crossman and A. W. Crossman and Son, that all the net profits I may make on the brick-yard at West Brimfield during any and all of the years I may hire and run the same shall go towards paying their indebtedness to me, as I run the yard for no other purpose than to assist them in paying such indebtedness.”
The master found, on the evidence before him, that Alexander received $2.50 per thousand, or $2917.50 in all, more for the bricks sold than he accounted for to the plaintiffs, which should be allowed to them on final settlement, and that there should also be allowed to them $798 for the bricks rejected; and he proceeded to state an account between the parties, with many items on each side, and on all of the items showing the indebtedness of the plaintiffs to Alexander interest was reckoned to October 15, 1885, and on all of the items showing credits in favor of the plaintiffs, except on the two items now in question, interest was reckoned to the same date, that being the date of stating the account. No explanation is given why no interest is reckoned on these two items. Alexander died in March, 1879 ; this bill was filed on September 15, 1884. It seems quite plain that the plaintiffs are entitled to have interest computed on the sum of $2917.50, received by Alexander from the contractor in 1876, from the time of its receipt. In respect to the culls, the master’s report does not clearly show that they were sold by Alexander, or, if sold, at what date; or in what manner he used or availed himself of them. But the master’s finding that the plaintiffs are entitled to be allowed $798 for the culls implies that, in some way, Alexander had the benefit of them, though the report fails to show how. It seems to us, on the whole, that his finding must be taken to be a confirmation of the credit given for the culls in the annual statement of 1876. The omission to reckon interest appears to have been an oversight. We see no good reason for it. The item for the culls, in fhe master’s statement, precedes that for .the money received for the bricks which were accepted. The effect of the master’s report is to *155give to the plaintiffs credit for these two items, as of October 15, 1885, a date more than six years after Alexander’s death. This cannot be right. There seems to be no reason to doubt that interest should be allowed to the plaintiffs on the item of $2917.50 after the date of its receipt in 1876 ; and, on the whole, we think interest on the item of $798 for the culls should be reckoned from the same date.
W.- 8. B. Hopkins, for the defendant.
O. L. Gardner, for the plaintiffs.

Decree affirmed.